Citation Nr: 1730178	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Asscoiate Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Puerto Rico from January 1965 to January 1971, with active duty for training (ACDUTRA) from August 1966 to January 1967, and had active service from April 1972 to April 1975, from July 1978 to February 1983, and from February 2003 to May 2004. 

This matter initially was before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A September 2015 Board decision denied the Veteran's claim for entitlement to service connection for a lumbar spine disability.  An October 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2016 Joint Motion for Remand (JMR), vacating and remanding the September 2015 Board decision that denied entitlement to service connection for a lumbar spine disability, including degenerative disc disease at L4-L5 and degenerated L5-S1 with posterior herniation.   

The appeal was remanded by the Board in February 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay is regrettable, additional development is necessary to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the February 2017 Remand, the August 2013 VA medical opinion was inadequate because the examiner relied on the wrong standard of evidence in rendering her opinion.  The August 2013 examiner opined that "it is less likely than not that the Veteran's lumbar spine disability was aggravated beyond its natural progression during his last period of active service" from February 2003 to May 2004.  This opinion reflects use of a "preponderance of the evidence standard" which is not necessarily the same as evidence required to satisfy the onerous "clear and unmistakable" standard to rebut the presumption of soundness.

A new opinion was provided by a VA examiner in May 2017.  The examiner's opinion with respect to whether a lumbar spine disability was incurred during any of the Veteran's first three active service periods is adequate.  However, the examiner further opined that "it is less likely than not that the Veteran's lumbar spine disability was aggravated beyond its natural progression during his last period of active service."  This part of the opinion is expressed in no different terms from the 2013 opinion and is inadequate for the very same reason as the 2013 opinion.  Accordingly, there has not been substantial compliance with the Board's Remand directives and the case must be returned for an addendum.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner that provided the May 2017 opinion.  If that examiner is unavailable, the file must be sent to another appropriate examiner.  After reviewing the file, AND A COPY OF THIS REMAND, the examiner is asked to indicate whether the evidence is both clear and unmistakable (i.e., it is undebatable; this is an onerous test) that the Veteran's lumbar spine disability was NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by his last period of active service from February 2003 to May 2004, or; whether any increase in disability during that period of service was due to the natural progression of the disease?  

The examiner must provide a complete rationale for his or her opinion.  

2.  Review the examination report to ensure that it is in compliance with the directives of this remand, i.e. the opinion is expressed in the standard of evidence which is clear and unmistakable.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




